No. 04-98-00309-CV

Estanislada M. BARLOW,
Appellant

v.

USAA Property & Casualty Insurance Company,
Appellee

From the County Court at Law No. 5, Bexar County, Texas
Trial Court No. 222,833
Honorable Shay Gebhardt, Judge Presiding

PER CURIAM


Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:   September 30, 1998


MOTION TO DISMISS GRANTED; APPEAL DISMISSED

	The parties filed a joint motion to dismiss this appeal. We grant the motion. See Tex.
R. App. P. 42.1(a)(1). Costs of appeal are taxed against the party who incurred them. Our
mandate may be issued early upon proper motion. Tex. R. App. P. 18.1(c).

							PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions